Cook, J.
I
This court has already determined that in order to contest an adoption, “a putative father who has signed the birth certificate of a child must file a written objection to the adoption with the court, Department of Human Services, or the agency having custody of the ehild[.]” In re Adoption of Greer (1994), 70 Ohio St.3d 293, 638 N.E.2d 999, paragraph three of the syllabus. In this case, we determine that a putative father’s attempt to condition his consent to adoption upon his retention of permanent visitation rights is not the equivalent of a written objection as required under R.C. 3107.07(B).
Conjunctively, R.C. 3107.06(F)(3) and 3107.07(B) allow a court to enter a decree of adoption without a putative father’s consent if he has failed to file a written objection to the adoption. In holding that Johnson’s conditional consent was “tantamount to a written objection to the adoption,” the appellate court necessarily determined that what is required to constitute an “objection” under R.C. 3107.07(B) is open to statutory interpretation. Even if we were to agree with the appellate court that such a statutory ambiguity exists, our analysis of the legislative purpose behind enactment of the adoption statutes leads us to conclude that nothing short of a written objection to the adoption proceeding suffices to preserve a putative father’s right to contest an adoption.
In deciding the question before us today, it is important to recognize the competing policy considerations that the legislature attempts to balance through its enactment of the adoption statutes related to putative fathers. A putative father’s right to a parental relationship with his offspring has been recognized by this court as well as the Supreme Court of the United States. See Greer, 70 Ohio St.3d at 298, 638 N.E.2d at 1003; Lehr v. Robertson (1983), 463 U.S. 248, 261-265, *651103 S.Ct. 2985, 2993-2996, 77 L.Ed.2d 614, 626-629. The rationale for protecting the right of a putative father to have a parental relationship with his offspring is as follows:
“The significance of the biological connection is that it offers the natural father an opportunity that no other male possesses to develop a relationship with his offspring. If he grasps that opportunity and accepts some measure of responsibility for the child’s future, he may enjoy the blessings of the parent-child relationship and make uniquely valuable contributions to the child’s development.” Lehr at 262, 103 S.Ct. at 2993, 77 L.Ed.2d at 627; Greer at 298, 638 N.E.2d at 1003-1004, fn. 2.
Ultimately, the goal of adoption statutes is to protect the best interests of children. In cases where adoption is necessary, this is best accomplished by providing the child with a permanent and stable home, see In re Adoption of Ridenour (1991), 61 Ohio St.3d 319, 328, 574 N.E.2d 1055, 1063, and ensuring that the adoption process is completed in an expeditious manner. See In re Adoption of Baby Girl Hudnall (1991), 71 Ohio App.3d 376, 380, 594 N.E.2d 45, 48. If these goals are met, the new parent-child relationship will have the best opportunity to develop fully.
In balancing the rights of a putative father and the state’s interest in protecting the welfare of children, the legislature has enacted a statutory scheme where putative fathers are given the right to contest an adoption by filing an objection with the appropriate authority. In the absence of the objection required under R.C. 3107.07(B), a court lacks any indication of the putative father’s full commitment to the responsibilities of parenthood. Where a putative father fails to demonstrate such a commitment, the state should not be compelled to listen to his opinion of where the child’s best interests lie. See Lehr at 262, 103 S.Ct. at 2993-2994, 77 L.Ed.2d at 627.
Johnson urges this court to accept the appellate court’s holding that his conditional consent to the adoption suffices as the objection required under R.C. 3107.07(B).1 We cannot accept such a proposition. By attempting to preserve twenty hours of visitation rights per month, Johnson was, in effect, attempting to retain parental rights and privileges while agreeing to dispense with the attendant parental obligations and duties. Because the relationship that Johnson attempted to preserve in his conditional consent falls far short of the interest *652protected under statute,2 we cannot uphold the appellate court’s finding.
While strict adherence to the procedural mandates of R.C. 3107.07(B) might appear unfair in a given case, the state’s interest in facilitating the adoption of children and having the adoption proceeding completed expeditiously justifies such a rigid application. See Lehr, 463 U.S. at 265, 103 S.Ct. at 2995, 77 L.Ed.2d at 629.
II
Johnson next argues that even if we find that his conditional consent does not constitute an objection to the adoption as required under R.C. 3107.07(B), we nevertheless should affirm the appellate court’s decision because the proceedings conducted by the probate court denied him his due process rights. Specifically, Johnson argues that he was entitled to notice and a hearing prior to the probate court’s finalization of the adoption that deprived him of a right to visitation.
R.C. 3107.15(A)(1) prohibits a court from granting visitation rights to a biological relative that survive a final decree of adoption. In Ridenour, supra, we commented upon the legislative purpose behind such a proscription as follows:
“ * * * R.C. 3107.15 reflects the legislature’s intent to find families for children. If preconditions are imposed on the adoptive parent-child relationship, or if adoptive parents are forced to agree to share parenting responsibilities with people whom they do not know, many potential adoptive parents will be deterred from adopting. Moreover, even where adoptive parents consent to visitation by biological relatives whom they do not know, such an arrangement is bound to be stressful for the child[.]” Id., 61 Ohio St.3d at 328, 574 N.E.2d at 1063. Accordingly, Johnson cannot rely on Ohio’s adoption statutes to demonstrate his right to notice and a hearing on issues of visitation surviving the final decree of adoption.
In determining whether the court’s action with regard to Johnson constitutes an infringement of his due process rights, we must identify the nature of the private interest claimed by Johnson and determine whether that interest is *653constitutionally protected. See Lehr, 463 U.S. at 256, 103 S.Ct. at 2990, 77 L.Ed.2d at 623. It is a well-established principle that the relationship between parent and child is a constitutionally protected liberty interest. Quilloin v. Walcott (1978), 434 U.S. 246, 255, 98 S.Ct. 549, 554, 54 L.Ed.2d 511, 519. As stated by the United States Supreme Court in Lehr at 257-258, 103 S.Ct. at 2991, 77 L.Ed.2d at 624, “ ‘the custody, care and nurture of the child reside first in the parents, whose primary function and freedom include preparation for obligations the state can neither supply nor hinder.’ ‘[S]tate intervention to terminate [such a] relationship * * * must be accomplished by procedures meeting the requisites of the Due Process Clause.’ ” (Citations omitted.) While these protections have been extended to biological fathers of children regardless of marital status, such protection is dependent upon the biological father’s “full commitment to the responsibilities of parenthood[.]” Id. at 261, 103 S.Ct. at 2993, 77 L.Ed.2d at 626.
Accordingly, a potential parent-child relationship is accorded a degree of constitutional protection under the Due Process Clause; if a biological father comes forward and accepts the full responsibilities of parenthood, he will be extended full protection of that relationship under that clause. If the biological father fails to accept the responsibilities of parenthood, no continuing constitutionally protected interest will be recognized from the mere existence of a biological link.
Having delimited the precise nature of the constitutionally protected interest related to a potential parent-child relationship, we must determine whether that interest has been adequately protected.
“The fundamental requirement of due process is the opportunity to be heard ‘at a meaningful time and in a meaningful manner.’ ” Mathews v. Eldridge (1976), 424 U.S. 319, 333, 96 S.Ct. 893, 902, 47 L.Ed.2d 18, 32, quoting Armstrong v. Manzo (1965), 380 U.S. 545, 552, 85 S.Ct. 1187, 1191, 14 L.Ed.2d 62, 66. The question in our case then becomes whether Johnson was given adequate notice and opportunity to be heard with respect to his commitment to accepting parental responsibility for his child.
The procedures currently in place under Ohio law adequately protect a biological father’s constitutionally protected right. If a biological father undertakes any of the actions set forth in R.C. 3107.06(F)(1) through (3), he may file an objection to the adoption, thereby making his consent necessary under R.C. 3107.06.3 If such an objection is made, the court may enter a decree of adoption only upon finding, after proper notice and hearing, that (1) the putative father is *654not the father of the minor, or (2) that he has willfully abandoned or failed to care for and support the minor, or (3) that he abandoned the mother of the minor during pregnancy and up to the time of her surrender of the child or its placement in the home of the petitioner, whichever occurs first. R.C. 3107.07(B). If the objection is not made after proper notice, the putative father’s consent becomes unnecessary. Id.
After placement of the child with Zschach on November 24, 1992, the probate court set a hearing on the adoption petition for December 24, 1992. The hearing was conducted and the court issued an interlocutory order of adoption. Johnson does not allege a notice deficiency with respect to the December 24 hearing. Nevertheless, Johnson failed to file a written objection to the adoption as required by R.C. 3107.07(B).
Because Johnson was afforded the opportunity to object to the adoption of his putative child pursuant to Ohio’s adoption statute, but failed to so object and thereby demonstrate his full commitment to the responsibilities of parenthood, we find that Johnson’s constitutionally protected interests were adequately safeguarded. Any interest asserted by Johnson regarding the preservation of visitation rights surviving the adoption does not invoke the protections of the Due Process Clause.
Ill
Appellees also argue that other errors in the adoption proceeding rendered the trial court’s final decree of adoption invalid and, thus, support the appellate court’s judgment. These other alleged errors were adjudged moot by the appellate court in light of its finding that Johnson’s conditional consent was tantamount to a written objection. Accordingly, we will pass upon these remaining-issues.
A
Johnson and Barnebey argue that the trial court erred in issuing a final decree of adoption because the initial placement of the child with Zschach without agency involvement or court approval was contrary to R.C. 5103.164 and obligat*655ed the court to dismiss the adoption petition pursuant to R.C. 3107.14(D).5
Neither Johnson nor Barnebey argues that the November 24, 1992 placement of the child with Zschach fell short of the procedural mandates contained in R.C. 5103.16. Rather, Johnson and Barnebey claim that their own act of “placing” the child with Zschach on October 17, 1992, and leaving the child in Zschach’s primary care until the child was formally placed with Zschach by the court violates R.C. 5103.16. That statute prohibits the placement or acceptance of a child under an agreement that transfers the legal rights of parents to another without the written consent of the department of human services or commitment by a court. Johnson and Barnebey then point to R.C. 3107.14(D) for the proposition that the probate court was required to dismiss the adoption petition as a result of the “illegal placement.”
While we have held that adoption statutes are in derogation of common law and therefore must be strictly construed, Lemley v. Kaiser (1983), 6 Ohio St.3d 258, 260, 6 OBR 324, 326-327, 452 N.E.2d 1304, 1307, strict construction does not require that we interpret statutes in such a manner that would mandate an unjust or unreasonable result. R.C. 1.47(C). Because the interests sought to be advanced by Barnebey and Johnson are not among those that are intended to fall within the protection of R.C. 5103.16,6 we cannot adopt appellees’ suggested statutory interpretation.
In the present case, both Barnebey and Johnson were active participants in the “illegal placement,” which they now allege as grounds for dismissal of the adoption petition. In fact, Barnebey first contacted Zschach as “a friend” with respect to the placement of the child after she had engaged in unsuccessful negotiations to place the child with three sets of prospective adoptive parents. Furthermore, prior to formal placement by the court, neither challenged the petition on the grounds that the child had been living with Zschach for a month prior to the hearing.
*656R.C. 3107.14(D) is not intended to aid the remorseful biological parent in regaining custody of his or her child where that parent places the child in the home of a petitioner, consents to court placement of the child, and offers no objection while the court formally places the child for adoption in compliance with the procedural mandates of R.C. 5103.16. Instead, that portion of R.C. 3107.14(D) that mandates dismissal of a petition for placements made in violation of the law, together with R.C. 5103.16, is part of a legislative response to the perils of black-market transactions occasioned by the limited supply of and great demand for adoptable babies.
Because the best interest of children is likely to become a subordinate concern where profit-motivated parties become involved in adoptive placement, the legislature enacted R.C. 5103.16 to ensure proper agency or court supervision of private placements. By penalizing parties engaged in such illegal activity and providing the courts with authority to nullify adoptive placements that are neither conducted by an authorized agency nor judicially approved, the legislature has provided probate courts with the tools to deter future violations and to rectify illegal placements injurious to the improperly placed child.
None of these concerns is reflected in appellees’ desire to have the adoption petition dismissed.
B
Barnebey additionally argues that the adoption petition should have been dismissed due to the probate court’s failure to finalize the interlocutory order within one year of its issuance. In support of her argument, Barnebey cites R.C. 3107.14(C), which states in pertinent part:
“If, at the conclusion of the hearing, the court finds that the required consents have been obtained or excused and that the adoption is in the best interest of the person sought to be adopted, it may issue * * * a final decree of adoption or an interlocutory order of adoption, which by its own terms automatically becomes a final decree of adoption on a date specified in the order, which shall not be less than six months or more than one year from the date of issuance of the order[.]”
The interlocutory order entered by the probate court in this case was not “an interlocutory order of adoption, which by its own terms automatically [became] a final decree of adoption on a date specified in the order.” Rather, the order stated that “this cause is continued until the child has lived in the home of the petitioner for at least six months.” Therefore, this interlocutory order is not subject to the statutory language relied on by Barnebey.
The court finalized the adoption exactly fifteen months after the issuance of its interlocutory order. Barnebey’s motion to vacate the interlocutory order on *657grounds that her consent to the adoption was not freely given necessitated the delay in finalizing the adoption. In fact, it was in response to a motion filed by Barnebey that the court stayed any final order of adoption until the other motions before the court had been fully adjudicated. After the court ruled on the motions, it set a date, within one year of the issuance of the interlocutory order, for finalizing the adoption. Again, the process was delayed when Barnebey appealed from the court’s adverse ruling on summary judgment and successfully moved the probate court to stay the adoption proceedings.7
We find, therefore, that this claimed error does not support a dismissal of the adoption petition.
IV
To dispose of all issues on appeal, we must determine whether the appellate court acted appropriately when it reversed the probate court’s grant of summary judgment in favor of Zschach on the issue of whether Barnebey’s consent to the adoption is valid
Zschach urges that we need not reach the merits of whether summary judgment is appropriate on the issue of Barnebey’s consent, asserting that the issue is time-barred pursuant to R.C. 3107.09(A). That division states that “consent to adoption is irrevocable and cannot be withdrawn after the entry of an interlocutory order or after the entry of a final decree of adoption when no interlocutory order has been entered.” In support of her argument, Zschach points to the fact that Barnebey’s allegations of fraud and undue influence were first asserted with respect to a motion to vacate the interlocutory order.
As we have stated on numerous occasions, parental consent to an adoption order “is [a] jurisdictional prerequisite which, if absent, allows the order to be attacked as void.* * * ” McGinty v. Jewish Children’s Bur. (1989), 46 Ohio St.3d 159, 161, 545 N.E.2d 1272, 1274. Furthermore, a valid consent is “one which has been freely, knowingly, and voluntarily given with a full understanding of the adoption process and the consequences of one’s actions.” In re Adoption of Infant Girl Banda (1988), 53 Ohio App.3d 104, 108, 559 N.E.2d 1373, 1378. Accordingly, a valid consent — one that is not the product of fraud, duress, undue influence, or the like — is a jurisdictional prerequisite to the issuance of an adoption order.8 In Marich v. Knox Cty. Dept. of Human Serv. (1989), 45 Ohio *658St.3d 163, 543 N.E.2d 776, this court considered the effect of undue influence upon a natural parent’s consent to a permanent surrender of parental rights. The syllabus of that case stated:
“When a public agency subjects a natural parent, who is a minor, single, and unrepresented by counsel, to undue influence, and as a result of that undue influence, the parent signs an agreement permanently surrendering her child, the parent’s consent to the agreement is invalid and the custody of the child remains with the parent.” (Emphasis added.)
R.C. 3107.09(B) allows a parent the opportunity to withdraw consent to an adoption that is freely given if that parent demonstrates that withdrawal is warranted and is consistent with the best interest of the child. However, the legislature has limited the time within which a parent can move for withdrawal of a valid consent to adoption by requiring a motion under R.C. 3107.09(B) to be made prior to the entry of an interlocutory order of adoption or final order of adoption if no interlocutory order is issued.
A collateral attack upon an adoption decree for a court’s lack of subject matter jurisdiction is not temporally limited by R.C. 3107.09(B). Instead, the time restriction placed upon such a motion is found in R.C. 3107.16(B). With a few statutorily recognized exceptions, that section provides that “[sjubject to the disposition of an appeal, upon the expiration of one year after an adoption decree is issued, the decree cannot be questioned by any person * * * in any manner or upon any ground, including fraud, misrepresentation, failure to give any required notice, or lack of jurisdiction of the parties or of the subject matter[.]” Barne-bey’s motion to vacate the interlocutory order was filed within the time frame permitted under R.C. 3107.16(B).
The two statutes at issue here are reconcilable. R.C. 3107.09(B) applies to the parent who changes his or her mind after giving consent; R.C. 3107.16(B) applies to invalid consents. The legislative approach allows a narrow time frame for the challenge by a remorseful parent wishing to withdraw valid consent, while allowing up to one year after the adoption for a challenge to the legal validity of a consent (i.e., subject matter jurisdiction).
Upon review of the summary judgment proceedings, however, we determine that the trial court correctly disposed of Barnebey’s motion to vacate the interlocutory order of adoption. Neither Barnebey’s deposition testimony, her affidavit, nor any of the other evidentiary materials properly before the trial court on summary judgment raise a genuine issue of material fact that Barne-bey’s consent to the adoption was the product of fraud or undue influence.
“Undue influence” is defined as “ ‘[a]ny improper or wrongful constraint, machination, or urgency of persuasion whereby the will of a person is overpowered and he is induced to do or forbear an act which he would not do or would do *659if left to act freely.’ ” Marich, 45 Ohio St.3d at 166, 543 N.E.2d at 780, quoting Black’s Law Dictionary (5 Ed.1979) 1370. “Fraud” is “[a]n intentional perversion of truth for the purpose of inducing another in reliance upon it to part -with some valuable thing belonging to him or to surrender a legal right.” Black’s Law Dictionary (6 Ed.1990) 660. An essential element of fraud is that the action or forbearance resulting in injury is proximately caused by the affected party’s justifiable reliance on the false representation or concealment. Burr v. Stark Cty. Bd. of Commrs. (1986), 23 Ohio St.3d 69, 23 OBR 200, 491 N.E.2d 1101, paragraph two of the syllabus. Whether a challenge to an adoption consent is based on fraud, undue influence, or some other consent-vitiating factor, the real and ultimate fact to be determined is whether the party affected was denied the exercise of his or her free will. Tallmadge v. Robinson (1952), 158 Ohio St. 333, 340, 49 O.O. 206, 209, 109 N.E.2d 496, 500.
The record on summary judgment reveals that, prior to Barnebey’s execution of a consent to the adoption, Zschach and Barnebey discussed their concern that the putative father desired to gain exclusive control over the child and their plans for Barnebey’s future participation in the upbringing of the child if Zschach was successful in the adoption. While these factors may have had some influence on Barnebey’s decision to execute a consent to the adoption, they did not deprive Barnebey of the exercise of her free will.
The record on summary judgment demonstrates that Barnebey took initial steps to place the child for adoption with three sets of adoptive parents before finally contacting Zschach. Further, in her deposition, Barnebey conceded that her consent to the adoption was executed of her own free will.
Accordingly, we reinstate the trial court’s award of summary judgment regarding Barnebey’s motion to vacate the interlocutory order of adoption.
V
We reverse the judgment of the court of appeals in all respects.

Judgment reversed.

Moyer, C.J., and Glasser, J., concur.
Douglas, J., concurs separately.
Resnick, J., concurs separately.
F.E. Sweeney, J., concurs in judgment only.
Pfeifer, J., dissents.
George M. Glasser, J., of the Sixth Appellate District, sitting for Wright, J.

. Johnson additionally asserts that his motion for relief from judgment regarding the interlocutory order should be considered as a written objection under R.C. 3107.07(B). However, this too does not constitute an “objection” as contemplated in that statute.


. A court is without authority to incorporate visitation rights in favor of any biological relative into any final decree of adoption or an interlocutory order of adoption that has become final. Such prohibition is found in R.C. 3107.15(A)(1), which states:
“A final decree of adoption and an interlocutory order of adoption that has become final, issued by a court of this state, shall have the following effects as to all matters within the jurisdiction or before a court of this state:
“(1) Except with respect to a spouse of the petitioner and relatives of the spouse, to relieve the biological or other legal parents of the adopted person of all parental rights and responsibilities, and to terminate all legal relationships between the adopted person and his relatives, including his biological or other legal parents, so that the adopted person thereafter is a stranger to his former relatives[J”


. If a putative father has not undertaken any of the actions contemplated in R.C. 3107.06(F)(1) through (3), he may still take advantage of R.C. 3107.06(F)(4) to contest the adoption of his offspring.


. R.C. 5103.16 states in pertinent part:
“(A) Except as otherwise provided in this section, no child shall be placed or accepted for placement under any written or oral agreement or understanding that transfers or surrenders the legal rights, powers, or duties of the legal parent, parents, or guardian of the child into the temporary or permanent custody of any person * * * without the written consent of the department, or by a commitment of a juvenile court, or by a commitment of a probate court as provided in this section.* * * ”


. R.C. 3107.14(D) states:
“If the requirements for a decree under division (C) of this section have not been satisfied or the court vacates an interlocutory order of adoption, or if the court finds that a person sought to be adopted was placed in the home of the petitioner in violation of law, the court shall dismiss the petition and may determine the agency or person to have temporary or permanent custody of the person, which may include the agency or person that had custody prior to the filing of the petition or the petitioner!)]”


. In placing their child for adoption in contravention of R.C. 5103.16, both Barnebey and Johnson could be subjected to fines and imprisonment. R.C. 5103.99(B) states:
“Whoever violates section 5103.15, 5103.16, or 5103.17 of the Revised Code shall be fined not less than five hundred nor more than one thousand dollars or imprisoned not more than six months, or both.”


. The court of appeals dismissed Barnebey’s appeal for lack of a final appealable order on January 10, 1994. Even at that time, more than one year had elapsed since the probate court’s issuance of its interlocutory order.


. It is clear that under R.C. 3107.06(A), Barnebey’s consent is required as a prerequisite to the probate court’s issuance of an order of adoption.